Citation Nr: 0901357	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  05-28 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for residuals of a heat 
stroke, to include polycythemia; an enlarged heart; 
hypertension; cerebrovascular accident with paralysis of the 
upper and lower extremities; and paralysis of the right lung 
with shortness of breath.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and daughter




ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1955 to April 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied entitlement to the 
benefit currently sought on appeal.

The veteran appeared before the undersigned Veterans Law 
Judge in a videoconference hearing from Huntington, West 
Virginia in September 2006 to present testimony on the issue 
on appeal.  The hearing transcript has been associated with 
the claims file.

Correspondence from the veteran in April 2006 appears to 
include a claim for entitlement to payment or reimbursement 
of unauthorized medical expenses provided by United Hospital 
Center.  This claim was previously referred back to the RO 
for appropriate action.  As such action does not appear to 
have been completed, the issue is again referred to the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In August 2008, the Board requested an expert medical opinion 
to assist in the adjudication of this appeal.  In October 
2008, the veteran was provided with a copy of the obtained 
medical opinion and granted a 60 day period for response.  
The veteran timely submitted additional evidence in rebuttal 
and specifically requested remand of the case for AOJ review 
of the new evidence. 

The Board also notes that in correspondence dated in March 
2007, the veteran alerts VA that the issue adjudicated as 
cerebrovascular accident with paralysis of the left upper and 
lower extremities was originally claimed and adjudicated as 
paralysis of the right upper and lower extremities.  The 
February 2004 rating decision addresses right extremity 
paralysis.  The July 2005 statement of the case, however, 
states the issue as pertaining to left extremity paralysis, 
although right side weakness is discussed in the body of the 
statement.  This appears to be a typographical error that has 
been perpetuated in later procedural documents.  
Clarification is requested.   

As such, the case is REMANDED for the following action:

1.  Review the claims file for evidence 
and procedural documentation pertaining 
to the veteran's cerebrovascular 
accident and resulting weakness or 
paralysis.  Determine whether the 
proper issue phrasing should address 
extremity paralysis of the right side, 
left side, or both.  

2.  Review all new evidence submitted 
since the last statement of the case, 
to include but not limited to the 
September 2008 VA medical opinion and 
the veteran's December 2008 VA form 21-
4138 (Statement in Support of Claim) 
with attachments.

3.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last statement of the case.  The 
veteran and his representative must be 
afforded the applicable time period in 
which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




